DETAILED ACTION
Claims 1 through 20 originally filed 24 March 2020. By amendment received 23 September 2021; claims 1, 14, and 15 are amended. Claims 1 through 20 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered; they are addressed below.

Applicant argues that the amendments to claims 1 and 15 overcome the rejections of these claims under 35 U.S.C. 112(b) made on the basis that these claims are indefinite. To support this argument applicant indicates that the claims have been amended to recite that the P-type electric contact layer connects to a p-side of the active region structure.
This argument is not persuasive because the amendment does not correct the feature giving rise to this rejection. Particularly, the claimed device cannot include both a P-type electric contact layer and an N-type electric contact layer in the claimed locations because the claimed device includes a tunnel junction. The presence of a tunnel junction within a semiconductor device operates to change the conductivity type within the device. A device according to the present claims may have a n-type lower region and an active region with a p-type region on the opposite side of the active region from the n-type region. Such a device would subsequently have the tunnel junction on the p-type region and must then have an n-type region above the tunnel junction. Since 
The present amendment only clarifies that the p-type electric contact is associated with the p-side of the active region structure. This does not resolve the above problem because identifying the electrode as "P-type" imposes material requirements associated with operation with p-type semiconductor materials. Since the semiconductor materials in the region in which this electrode is claimed to be present must be n-type due to the tunnel junction, the use of the term "P-type electric contact layer" either produces a non-functional device or is employed in a manner contrary to the ordinary and customary meaning of the term.
The rejection of claims 1 and 15 as well as dependent claims thereof under 35 U.S.C. 112(b) is maintained. The argument that the amendments to these claims overcomes this rejection is not persuasive because the amendment does not address the problem. The examiner suggests changing the term "P-type electric contact layer" to "P-side electric contact layer" as the term p-side does not impose the same material requirements as p-type and would therefore overcome this rejection.

Applicant argues that the amendment to claim 14 overcomes the rejection of this claim under 35 U.S.C. 112(b) made on the basis that this claim is indefinite.
This argument is persuasive in so far as the use of the claimed materials within an air gap rather than as an air gap. However, the construction of the alternative grouping is still improperly set forth because "comprise" is also an open ended transitional phrase (see MPEP §2173.05(h)I). Further, since claim 14 depends on claim 1 and since claim 1 remains rejected under 35 U.S.C. 112(b) (see above), this claim remains rejected under 35 U.S.C. 112(b).

Applicant argues that the combined teachings of Suzuki et al. (Suzuki, US Pub. 2006/0050755), Shimizu et al. (Shimizu, US Pub. 2008/0212633), and Ueki et al. (Ueki, US Pub. 2006/0227835) do not teach or render obvious the limitation "An air gap formed in the intermediate layer, wherein the air gap opens both the first surface and the second surface of the intermediate layer, and constitutes an optical path from the active region structure to the second reflector" because, according to applicant, Suzuki does not include an air gap. To support this argument, applicant contends that the opening 15A of Suzuki is an optical aperture rather than an air gap.
This argument is not persuasive because Suzuki includes an air gap. Particularly, Suzuki identifies that layer 15A is an annular shape with hollow portion 44A formed therein by photolithography (see ¶40). This hollow 44A is never filled and is instead sealed when layer 15A is attached to layer 14A in Figure 5A (see ¶42). This manner of producing an air gap is the same technique disclosed in the original disclosure (see Figure 3 of the original disclosure). Since both Suzuki and the present invention produce a hollow in a layer and then seal that hollow within the device by bonding another layer over the hollow, the hollow 44A of Suzuki must be identical to the claimed air gap.
The limitation "An air gap formed in the intermediate layer, wherein the air gap opens both the first surface and the second surface of the intermediate layer, and constitutes an optical path from the active region structure to the second reflector" is taught by the combined teachings of Suzuki, Shimizu, and Ueki (see below). The argument that this limitation was not taught by Suzuki because Suzuki does not have an air gap is not persuasive because hollow 44A is an air gap.

The following Officially Noticed facts were not challenged in the present response:
It was known in the art that the reflectors of a VCSEL may be formed of undoped AlGaAs/GaAs.
It was known in the art to coordinate the location of nodes and antinodes within a VCSEL with the position of the layers of the DBR.
It was known in the art to employ AlGaAs as an etch stop layer for GaAs.
It was known in the art to employ GaAs as a material for constituent layers of a VCSEL device.
It was known in the art to employ silicon as an initial substrate for a III-V laser device.
It was known in the art to form an air gap that is wider than an oxide aperture so as to prevent light propagating from the oxide aperture from intersecting the sidewalls of the air gap.
It was known in the art to use n-GaAs as a current spreading layer on both sides of the active layer so as to achieve particular electrical effects due to the physical placement of the p-doped and n-doped layers.
It was known in the art to use n-GaAs for lower contact layers within a VCSEL.
Since these Officially Noticed facts were not traversed, these facts are taken to be admitted prior art (MPEP §2144.03C). Please note that, even though a fact is taken to be admitted prior art, the application of that fact in rendering obvious the claimed features may be traversed in the same manner as if the admitted prior art fact had been presented within a reference.

As such, all claims are addressed as follows:
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the intermediate layer of graphene, carbon  must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 through 20 rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, this claim requires "A N-type electric contact layer" and "A P-type electrical contact layer." However, this claim also requires only a single active region and a single 

Regarding claims 2 through 14, each of these claims depend properly from claim 1 and inherit all limitations thereof. As such, these claims are also deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the remainder of this action, these claims will also be interpreted as noted above regarding claim 1.

Further regarding claim 14, this claim states "said materials comprise one of". The term "comprise is an open ended transitional term (see MPEP §2111.03I) and is not appropriate for use 

Regarding claim 15, this claim requires "A N-type electric contact layer" and "A P-type electrical contact layer." However, this claim also requires only a single active region and a single tunnel junction. The conductivity type of layers within the manner of laser device claimed switch at tunnel junctions and in the vicinity of active regions. Since there are two points at which the conductivity types switch, the electrical contact layers should have the same conductivity type. This is contrary to what is stated by this claim. It is possible that the term "P-type electric contact layer" is employed in reference to the fact that this is the contact which is connected to the p-side of the active region. The specification does not clearly set forth this naming convention and this naming convention is contrary to the plain meaning of the terms employed. Never-the-less, this interpretation is the only interpretation which produces a workable device. Since the term "P-type electric contact layer" is employed with a definition contrary to the plain meaning (see MPEP §2173.05(a)III), this claim is deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, the term "P-type electric contact layer" will be interpreted to mean "the contact layer which connects to the p-side of the active region".

Regarding claims 16 through 20, each of these claims depend properly from claim 15 and inherit all limitations thereof. As such, these claims are also deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the remainder of this action, these claims will also be interpreted as noted above regarding claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 through 5, 7 through 10, and 13 rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (Suzuki, US Pub. 2006/0050755) in view of Shimizu et al. (Shimizu, US Pub. 2008/0212633) and further in view of Ueki et al. (Ueki, US Pub. 2006/0227835).

Regarding claim 1, Suzuki discloses, "A first substrate" (p. [0033] and Fig. 1, pt. 12).  "A first reflector disposed on the first substrate" (p. [0033] and Fig. 1, pts. 12 and 13A).  "A second reflector" (p. [0033] and Fig. 1, pt. 16A).  "An active region structure disposed between the first reflector and the second reflector" (p. [0033] and Fig. 1, pts. 13A, 14A, and 16A).  "Wherein the active region structure comprises a quantum well structure" (p. [0033] and Fig. 1, pt. 14A).  "Wherein the active region structure generates a photonic standing wave" (p. [0033] and Fig. 1, pts. 13A, 14A, and 18A, where a standing wave is inherently formed within the cavity due to the device being a laser).  "An intermediate layer formed above the active region structure" (p. [0048] and Fig. 1, pt. 15A).  "Wherein the intermediate layer comprises a first surface facing the active region structure and a second surface attached to the second reflector" (Fig. 1, pts. 14A, 15A, and 16A).  "An air gap formed in the intermediate layer" (p. [0048], Figs. 1 and 4C, pts. 15A and 44A).  "Wherein the air gap opens both the first surface and the second surface of the intermediate layer" 
The combination of Suzuki and Shimizu does not disclose, "An N-type electric contact layer patterned adjacent to the active region structure."  Ueki discloses, "An N-type electric contact layer patterned adjacent to the active region structure" (p. [0050] and Fig. 2, pts. 29 and 24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Suzuki and Shimizu with the teachings of Ueki.  In view of the teachings of Suzuki and Shimizu regarding a VCSEL device, the alternate location of the lower electrodes beside the active layer as taught by Ueki would enhance the teachings of Suzuki and Shimizu by allowing for alternate electrical connections as well as by avoiding delivering current through the lower DBR layer.

Regarding claim 2, Suzuki discloses, "Wherein the VCSEL is configured to emit a laser light within a wavelength range from 1200 nanometers (nm) to 1900 nm" (p. [0025]).  

Regarding claim 3, Suzuki discloses, "Wherein the first reflector comprises a distributed Bragg reflector (DBR) stack including an even number of alternating semiconductor layers" (p. [0060] and Fig. 1, pt. 13A, a collection of layers includes a subset of those layers because the term "includes" is open-ended).  "Wherein the second reflector comprises a DBR stack including an odd number of alternating semiconductor layers" (p. [0061] and Fig. 1, pt. 16A, a collection of layers includes a subset of those layers because the term "includes" is open-ended).  

Regarding claim 4, the combination of Suzuki, Shimizu, and Ueki does not disclose, "Wherein each of the first reflector and the second reflector comprises un-doped alternating layers of aluminum gallium arsenide (AlGaAs) and gallium arsenide (GaAs)."  The examiner takes Official Notice of the fact that it was known in the art that the reflectors of a VCSEL may be formed of undoped AlGaAs/GaAs. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the DBR layers of undoped AlGaAs/GaAs so as to employ layers having desired optical and crystallographic properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Regarding claim 5, Suzuki discloses, "Wherein the P-type electric contact layer is formed on the top surface of the doped second reflector" (p. [0033] and Fig. 1, pts. 16A and 19A).  Suzuki does not disclose, "Wherein the second reflector comprises doped alternating layers of AlGaAs and GaAs."  Shimizu discloses, "Wherein the second reflector comprises doped alternating layers of AlGaAs and GaAs" (p. [0027], [0050] and Fig. 7, pt. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suzuki with the teachings of Shimizu for the reasons provided above regarding claim 1.  

Regarding claim 7, the combination of Suzuki and Shimizu does not disclose, "Wherein the plurality of current spreading layers comprises a first current spreading layer and a second current spreading layer stacked under the quantum well structure."  Ueki discloses, "Wherein the 
The combination of Suzuki, Shimizu, and Ueki does not disclose, "Wherein both the first and the second current spreading layers contain n-type GaAs."  The examiner takes Official Notice of the fact that it was known in the art to use n-GaAs for lower contact layers within a VCSEL. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ n-GaAs for lower contact layers so as to achieve desired electrical, optical, and crystallographic properties within the layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 8, Suzuki does not disclose, "Wherein the plurality of current spreading layers further comprises a third current spreading layer between the quantum well structure and the aperture layer."  Shimizu discloses, "Wherein the plurality of current spreading layers further comprises a third current spreading layer between the quantum well structure and the aperture layer" (p. [0026], [0050], and Fig. 7, pt. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suzuki with the teachings of Shimizu for the reasons provided above regarding claim 1.  
The combination of Suzuki, Shimizu, and Ueki does not disclose, "Wherein the third current spreading layer contains n-type GaAs."  The examiner takes Official Notice of the fact that In re Leshin, 125 USPQ 416.

Regarding claim 9, Suzuki does not disclose, "Wherein the plurality of current spreading layers further comprises a fourth current spreading layer between the aperture layer and the tunnel junction layer."  "Wherein the fourth current spreading layer contains p-type GaAs."  Shimizu discloses, "Wherein the plurality of current spreading layers further comprises a fourth current spreading layer between the aperture layer and the tunnel junction layer" (p. [0026], [0051], and Fig. 7, pts. 8 and 13).  "Wherein the fourth current spreading layer contains p-type GaAs" (p. [0026], [0050], and Fig. 7, pt. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suzuki with the teachings of Shimizu for the reasons provided above regarding claim 1.  

Regarding claim 10, Suzuki does not disclose, "Wherein the plurality of current spreading layers further comprises a fifth current spreading layer between the tunnel junction layer and the intermediate layer."  "Wherein the fifth current spreading layer contains n-type GaAs."  Shimizu discloses, "Wherein the plurality of current spreading layers further comprises a fifth current 

Regarding claim 13, the combination of Suzuki, Shimizu, and Ueki does not disclose, "Wherein the first substrate is a silicon wafer."  The examiner takes Official Notice of the fact that it was known in the art to employ silicon as an initial substrate for a III-V laser device. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a silicon substrate so as to make use of a relatively more common initial substrate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Shimizu in view of Ueki and further in view of Viktorovitch et al. (Viktorovitch, US Pub. 2003/0107034).

Regarding claim 6, the combination of Suzuki, Shimizu, and Ueki does not disclose, "Wherein the air gap has a height equal to one quarter of an emission wavelength of the VCSEL in air."  Viktorovitch discloses, "Wherein the air gap has a height equal to one quarter of an emission wavelength of the VCSEL in air" (p. [0057] and Fig. 5A, pts. 10-3 and 22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
The combination of Suzuki, Shimizu, Ueki, and Viktorovitch does not disclose, "Wherein a bottom side of the air gap is placed in an antinode of the photonic standing wave and a top side of the air gap is placed in a node of the photonic standing wave."  The examiner takes Official Notice of the fact that it was known in the art to coordinate the location of nodes and antinodes within a VCSEL with the position of the layers of the DBR. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the air gap in the noted manner relative to the standing wave, so as to ensure the standing wave interacts with the air gap in the desired manner.

Claims 11 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Shimizu in view of Ueki and further in view of Sirbu et al. (Sirbu, US Pub. 2002/0131458).

Regarding claim 11, the combination of Suzuki, Shimizu, and Ueki does not disclose, "Wherein a boundary layer is disposed directly on the fifth current spreading layer."  Sirbu discloses, "Wherein a boundary layer is disposed directly on the fifth current spreading layer" (p. [0037] and Fig. 5, pts. 27 and 31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Suzuki, Shimizu, and Ueki with the teachings of Sirbu.  In view of the teachings 
The combination of Suzuki, Shimizu, Ueki, and Sirbu does not disclose, "Wherein the boundary layer contains AlGaAs and has etch selectivity over GaAs."  The examiner takes Official Notice of the fact that it was known in the art to employ AlGaAs as an etch stop layer for GaAs. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ AlGaAs for the etch stop layer so as to employ an etch stop layer similar to the existing material system, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 12, the combination of Suzuki, Shimizu, and Ueki does not disclose, "[The intermediate layer] is attached to a bottom surface of the second reflector via a wafer bonding technique."  Sirbu discloses, "[The intermediate layer] is attached to a bottom surface of the second reflector via a wafer bonding technique" (p. [0042] and Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Suzuki, Shimizu, and Ueki with the teachings of Sirbu for the reasons provided above regarding claim 11.  
The combination of Suzuki, Shimizu, Ueki, and Sirbu does not disclose, "Wherein the intermediate layer contains GaAs."  The examiner takes Official Notice of the fact that it was In re Leshin, 125 USPQ 416.

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Shimizu in view of Ueki and further in view of Ryou et al. (Ryou, US Pub. 2004/0264530).

Regarding claim 14, the combination of Suzuki, Shimizu, and Ueki does not disclose, "Wherein the intermediate layer further comprises materials in a proximity of the air gap to increase heat dissipation."  "Wherein said materials comprise one of graphene, carbon nanotubes (CNT), or diamond."  Ryou discloses, "Wherein the intermediate layer further comprises materials in a proximity of the air gap to increase heat dissipation" (p. [0008], [0035], and Fig. 6, pt. 81).  "Wherein said materials comprise one of graphene, carbon nanotubes (CNT), or diamond" (p. [0008], [0035], and Fig. 6, pt. 81).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Suzuki, Shimizu, and Ueki with the teachings of Ryou.  In view of the teachings of Suzuki regarding a VCSEL with a gap near the active region, the additional inclusion of a thermally conductive layer near the emission region as taught by Ryou would enhance the teachings of Suzuki, Shimizu, and Ueki by providing a layer to enhance conduction of heat away from the region through which light propagates.

Claims 15 through 18, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Shimizu in view of Sirbu and further in view of Ueki.

Regarding claim 15, Suzuki discloses, "Providing a first substrate" (p. [0033] and Fig. 1, pt. 12).  "Disposing a first reflector on the first substrate" (p. [0033] and Fig. 1, pts. 12 and 13A).  "Providing a second substrate" (p. [0040] and Fig. 4A, pt. 41A).  "Disposing a second reflector on the second substrate" (p. [0040] and Fig. 4A, pts. 16A and 41A).  "Forming an active region structure for a photonic standing wave between the first reflector and the second reflector" (p. [0033] and Fig. 1, pts. 13A, 14A, and 16A).  "Wherein the active region comprises a quantum well structure" (p. [0033] and Fig. 1, pt. 14A).  "Removing the second substrate from the second reflector" (p. [0042] and Fig. 5C, pt. 41A).  "[Forming] a P-type electric contact layer on a top surface of the second reflector" (p. [0033] and Fig. 1, pts. 16A and 19A).  "[The P-type electric contact layer] connecting to a p-side of the active region structure" (p. [0033] and Fig. 1, pts. 16A and 19A).  "Forming a laser output of the VCSEL on the top surface of the second reflector" (Fig. 1, pt. 19a, where opening 19a is the light emission aperture).  Suzuki does not disclose, "A plurality of current-spreading layers."  "A tunnel junction layer."  "An aperture layer between the quantum well structure and the tunnel junction layer."  "Wherein the aperture layer is configured to have an optical aperture."  "Disposing an intermediate layer between the active region structure and the second reflector."  "Wherein the air gap is configured to be above the optical aperture."  "Wherein the opening through the intermediate layer, the optical aperture, and the laser output align on one optical axis."  Shimizu discloses, "A plurality of current-spreading layers" (p. [0026], [0050], and Fig. 7, pts. 4, 6, and 8).  "A tunnel junction layer" (p. [0051] and Fig. 7, pt. 13).  "An aperture layer 
The combination of Suzuki and Shimizu does not disclose, "Forming an air gap through the intermediate layer."  "Attaching the intermediate layer directly to a bottom surface of the second reflector."  Sirbu discloses, "Forming an air gap through the intermediate layer" (p. [0041] and Fig. 5, pts. 17 and 30).  "Attaching the intermediate layer directly to a bottom surface of the second reflector" (p. [0042] and Fig. 5, pts. 17 and 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Suzuki and Shimizu with the teachings of Sirbu.  In view of the teachings of Suzuki regarding a VCSEL including an air gap formed by bonding a DBR chip having spacer layers to the rest of the laser device, the alternate fabrication sequence of including the spacer layers atop the active region rather than the DBR as taught by Sirbu would enhance the 
The combination of Suzuki, Shimizu, and Sirbu does not disclose, "Forming an N-type electric contact layer adjacent to the active region structure."  Ueki discloses, "Forming an N-type electric contact layer adjacent to the active region structure" (p. [0050] and Fig. 2, pts. 29 and 24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Suzuki, Shimizu, and Sirbu with the teachings of Ueki.  In view of the teachings of Suzuki and Shimizu regarding a VCSEL device, the alternate location of the lower electrodes beside the active layer as taught by Ueki would enhance the teachings of Suzuki, Shimizu, and Sirbu by allowing for alternate electrical connections as well as by avoiding delivering current through the lower DBR layer.
The combination of Suzuki, Shimizu, Sirbu, and Ueki does not disclose, "[The air gap] has a width larger than a width of the optical aperture."  The examiner takes Official Notice of the fact that it was known in the art to form an air gap that is wider than an oxide aperture so as to prevent light propagating from the oxide aperture from intersecting the sidewalls of the air gap. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to coordinate the width of the oxide aperture and the air gap so as to regulate how light propagates through each layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 16, Suzuki does not disclose, "A third current spreading layer disposed between the quantum well structure and the aperture layer."  "A fourth current spreading layer 
The combination of Suzuki, Shimizu, and Sirbu does not disclose, "Wherein the plurality of current spreading layers comprises a first current spreading layer and a second current spreading layer stacked under the quantum well structure."  Ueki discloses, "Wherein the plurality of current spreading layers comprises a first current spreading layer and a second current spreading layer stacked under the quantum well structure" (p. [0049] and Fig. 2, pts. 22 and 23).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Suzuki, Shimizu, and Sirbu with the teachings of Ueki for the reasons provided above regarding claim 15.  
The combination of Suzuki, Shimizu, Sirbu, and Ueki does not disclose, "Wherein both the first and the second current spreading layers contain n-type GaAs."  The examiner takes Official In re Leshin, 125 USPQ 416.
The combination of Suzuki, Shimizu, Sirbu, and Ueki does not disclose, "Wherein the third current spreading layer contains n-type GaAs."  The examiner takes Official Notice of the fact that it was known in the art to use n-GaAs as a current spreading layer on both sides of the active layer so as to achieve particular electrical effects due to the physical placement of the p-doped and n-doped layers. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ n-GaAs for the layer directly above the active layer so as to achieve desired electrical properties associated with this arrangement, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 17,
The combination of Suzuki, Shimizu, Sirbu, and Ueki does not disclose, "Wherein the boundary layer contains AlGaAs and has etch selectivity over GaAs."  The examiner takes Official Notice of the fact that it was known in the art to employ AlGaAs as an etch stop layer for GaAs. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ AlGaAs for the etch stop layer so as to employ an etch stop layer similar to the existing material system, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 18, the combination of Suzuki, Shimizu, Sirbu, and Ueki does not disclose, "Wherein the first reflector and the second reflector each comprises un-doped alternating layers of aluminum gallium arsenide (AlGaAs) and gallium arsenide (GaAs)."  The examiner takes Official Notice of the fact that it was known in the art that the reflectors of a VCSEL may be formed of undoped AlGaAs/GaAs. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the DBR layers of undoped AlGaAs/GaAs so as to employ layers having desired optical and crystallographic properties, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
The combination of Suzuki, Shimizu, Sirbu, and Ueki does not disclose, "Wherein the intermediate layer comprises GaAs."  The examiner takes Official Notice of the fact that it was known in the art to employ GaAs as a material for constituent layers of a VCSEL device. It would have been obvious to one having ordinary skill in the art before the effective filing date of the In re Leshin, 125 USPQ 416.

Regarding claim 20, the combination of Suzuki and Shimizu does not disclose, "Wherein attaching the second surface of the intermediate layer directly to the second reflector comprises applying a wafer bonding technique."  Sirbu discloses, "Wherein attaching the second surface of the intermediate layer directly to the second reflector comprises applying a wafer bonding technique" (p. [0042] and Fig. 5, pts. 17 and 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Suzuki and Shimizu with the teachings of Sirbu for the reasons provided above regarding claim 15.  

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Shimizu in view of Sirbu in view of Ueki and further in view of Viktorovitch.

Regarding claim 19, the combination of Suzuki, Shimizu, Sirbu, and Ueki does not disclose, "Adjusting a height of the opening in the intermediate layer to be equal to one quarter of an emission wavelength of the VCSEL in air."  Viktorovitch discloses, "Adjusting a height of the opening in the intermediate layer to be equal to one quarter of an emission wavelength of the VCSEL in air" (p. [0057] and Fig. 5A, pts. 10-3 and 22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the 
The combination of Suzuki, Shimizu, Sirbu, Ueki, and Viktorovitch does not disclose, "Placing a bottom side of the opening in an antinode of the photonic standing wave and a top side of the air gap in a node of the photonic standing wave."  The examiner takes Official Notice of the fact that it was known in the art to coordinate the location of nodes and antinodes within a VCSEL with the position of the layers of the DBR. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the air gap in the noted manner relative to the standing wave, so as to ensure the standing wave interacts with the air gap in the desired manner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828